This case differs essentially from Matter of Egan (decided herewith), in which we have held that a taxpayer is entitled under section 51 of the General Municipal Law to an inspection of the public *Page 160 
documents upon which the commissioners of water supply of the city of New York acted in awarding a contract for the construction of a tunnel under the Hudson river at Storm King. In the opinion in that case it was pointed out that the far-reaching right of inspection conferred upon taxpayers by section 51 of the General Municipal Law might be limited by special statutes relative to public documents in particular departments, such as the board of health in New York. Section 1175 of the Greater New York charter is such a special statute. It provides that the board of health may establish as it shall deem wise and to promote the public good and public service, reasonable regulations "as to the publicity of any of the papers, files, reports, records and proceedings of the department of health." This empowers the board to determine whether any particular document falling within the prescribed category shall or shall not be made public. Pursuant to the authority thus conferred upon it the board has established certain regulations as to the inspection of its records which in our judgment do not exceed its discretionary power under the section cited. The petitioner failed to comply with these rules, and the Appellate Division was, therefore, right in holding that he was not entitled to have his application granted. For these reasons the order appealed from should be affirmed, with costs.
CULLEN, Ch. J., HAIGHT, VANN, HISCOCK, CHASE and COLLIN, JJ., concur.
Order affirmed. *Page 161